This was a petition filed in the court of probate by the plaintiff as administratrix of Mary Applewhite against the defendant as administrator of John Coley, guardian, for an account and settlement of the guardianship of said Coley. There was a reference to the clerk and report. The report was confirmed and judgment rendered against the defendant, from which he appealed to the superior court, where a final judgment was rendered against the defendant on the 14th day of June, 1880, and the appeal bond was not filed by the defendant until the 26th day of August ensuing.
There was a motion submitted in this court to dismiss the appeal on the ground the appeal bond was not filed within the time prescribed by law. But it is insisted that the judgment was rendered at chambers and the defendant was entitled to notice, and had under C. C. P., § 300, until ten days after notice to file his bond.
The plaintiff says, there is no sufficient evidence that the notice was not given, and let that be as it may, the *Page 597 
defendant failed to give notice of the appeal, and moves that the appeal be dismissed on that ground.
Either is a good ground for dismissing the appeal, and there have been so many decisions made by the court upon these points that it is needless to cite any authorities.
The plaintiff's motion is sustained and the appeal dismissed with costs.
PER CURIAM.                              Appeal dismissed.